Citation Nr: 1626255	
Decision Date: 06/30/16    Archive Date: 07/11/16

DOCKET NO.  11-21 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in St. Louis, Missouri


THE ISSUE

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under the Post-9/11 GI Bill (Chapter 33).

(The issue of entitlement to a waiver of overpayment for the advance payment of $3,000 for educational benefits under the Post-9/11 GI Bill (Chapter 33) is addressed in a separate decision).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran had active service from September 2001 to October 2003.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2010 administrative decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee Oklahoma, which notified the Veteran that she was eligible for one remaining day of full-time benefits under the Post-9/11 GI Bill program.  Jurisdiction over this matter was subsequently transferred to the Education Center in St. Louis, Missouri.


FINDINGS OF FACT

1.  The Veteran's debt of $8,310.98 was fully waived and was not recovered.

2.  The charge against entitlement was at the appropriate rate for the elapsed period covered by the overpayment.


CONCLUSION OF LAW

The Veteran has no legal entitlement to more than one day of additional VA educational assistance benefits under Chapter 33, Title 38, United States Code.  38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. §§ 21.9550, 21.9560 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides, among other things, that the VA will make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim for benefits under laws administered by the VA.  The VCAA also requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014). 

The record on appeal does not reflect that the Veteran was notified of the VCAA as required by 38 U.S.C.A. § 5103(a).  Nevertheless, upon further review, it is not clear that such notice is required in this case because the benefits sought are found in Chapter 33 of Title 38.  See Simms v. Nicholson, 19 Vet. App. 453, 456 (2007) (holding that the VCAA applied only to the award of benefits under Chapter 51 of 38 U.S.C.A.); Barger v. Principi, 16 Vet. App. 132, 138 (2002) (finding that "the notice and duty to assist provisions of the [VCAA] . . . are relevant to a different Chapter of Title 38 and do not apply to this appeal").  VA educational programs have their own provisions that address notification and assistance.  For example, under 38 C.F.R. § 21.1031(b) "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032(d)." 

Furthermore, as will be explained below, it is the law, and not the evidence, that is dispositive in this case.  When there is an error in the VCAA notice, or in this case the absence of the VCAA notice, there is no prejudice to a claimant as a result of the error if the benefit sought could not possibly have been awarded as a matter of law.  See Mayfield v. Nicholson, 19 Vet. App. 103, 116 (2005) (finding that "This Court has held that an error is non prejudicial where the benefit sought could not possibly have been awarded as a matter of law."); see also Manning v. Principi, 16 Vet. App. 534 (2002); Smith v. Gober, 14 Vet. App. 227 (2002); DelaCruz v. Principi, 15 Vet. App. 143 (2002) (indicating that the VCAA is not applicable where law, not the factual evidence, is dispositive).  An opinion from the VA General Counsel has held that the VA is not required to provide notice of the information and evidence necessary to substantiate a claim or required to develop evidence to substantiate a claim where the claim cannot be substantiated because there is no legal basis for the claim or because the undisputed facts render the claimant ineligible for the claimed benefit.  See VAOPGCPREC 5-2004 (June 23, 2004).  Therefore, the Board finds that no further action is necessary under the VCAA on the basis that it is the law, not the evidence, that is dispositive in this case.

Finally, the Board observes that, when the RO adjudicated this matter in its June 2011 statement of the case, it cited to regulations 38 C.F.R. § 21.3045 (entitlement charges for recipients of 38 U.S.C. Chapter 35 education benefits) and 38 C.F.R. § 21.7576 (entitlement charges for reservists' education benefits).  It did not cite to 38 C.F.R. § 21.9560, the regulation that discusses entitlement charges for recipients of education benefits under the Post-9/11 GI Bill.  Nevertheless, upon careful review, the Board finds that the language of these three regulations addressing overpayment cases is essentially the same.  As the Veteran has not been prejudiced by this action, the Board finds that the merits of the Veteran's claim can be addressed without remanding the claim for issuance of a new statement of the case by the Agency of Original Jurisdiction (AOJ).

II.  General Legal Criteria

The Post-9/11 GI Bill was enacted by Congress in June 2008.  See Pub. L. No. 110-252, Title V, §§ 5001-5003, 122 Stat. 2357 (2008).  The statutory provisions are codified at Title 38 U.S.C.A. Chapter 33.  VA promulgated new regulations to implement the change in law in March 2009.  These regulations are codified at 38 C.F.R. §§ 21.9500-21.9770 (2015).  In general, VA determines the amount of educational assistance payable for an approved program of education under Chapter 33 based on the aggregate length of creditable active duty service after September 10, 2001.  See 38 U.S.C.A. §§ 3311, 3313 (West 2014); 38 C.F.R. § 21.9640 (2015).  The maximum rate of 100 percent is payable to a Veteran who served at least 36 months of active duty after September 10, 2001.  In this case, the Veteran receives education benefits at a rate of 80 percent based on her active duty service from September 2001 to October 2003.  38 C.F.R. § 21.9640(a) (2015).  An overpayment of educational assistance under the Post-9/11 GI Bill constitutes a liability of that individual.  38 U.S.C.A. § 3323 (West 2014); 38 C.F.R. § 21.9695 (2015).

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991).  A debtor may dispute the amount or existence of a debt, which is a right that may be exercised separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1) (2015); see also VAOPGCPREC 6-98.  The propriety and amount of the overpayment at issue are matters that are integral to a waiver determination.  See Schaper, 1 Vet. App. at 434.

When dealing with an overpayment of benefits, VA will make a charge against entitlement for an overpayment only if the overpayment is discharged in bankruptcy, is waived and not recovered, or is compromised.  See 38 C.F.R. § 21.9560(f) (2015).  If the overpayment is discharged in bankruptcy or is waived and not recovered, the charge against entitlement will be the appropriate rate for the elapsed period covered by the overpayment (exclusive of interest, administrative costs of collection, court costs, and marshal fees).  See 38 C.F.R. § 21.9560(f)(1) (2015).     

III.  Factual Background and Analysis

On August 31, 2009, the Veteran received a Certificate of Eligibility entitling her to 10 months and 12 days of education benefits.  She attended training from October 2009 to January 2010, at which point she withdrew from the education program.  The Veteran's early withdrawal from the education program resulted in an overpayment from VA for housing and tuition/fees incurred by the Veteran.  In March 2010, the Veteran applied for a waiver of overpayment regarding those debts based on financial hardship. 

In August 2010, VA granted a waiver of indebtedness in the amounts of $1,342.13 for a housing allowance and $6, 968.85 for tuition and fees.  VA determined that the Veteran was not significantly at fault in the creation of her debts.  VA also determined that pursuing the collection of these debts would cause the Veteran financial hardship.  Therefore, VA decided that the Veteran was not responsible for repayment of those debts.

In April 2011, VA reduced the Veteran's entitlement by 6 months and 9 days based on her waiver of indebtedness totaling $8,310.98.  This resulted in one day of entitlement remaining under the Post-9/11 GI Bill program.

The Veteran contends that, based on her letter of eligibility dated August 16, 2010, her correct entitlements are for 6 months and 10 days of educational benefits under the Post 9/11 Bill, versus the one day entitlement that she was awarded.  The Veteran's argument is that the VA acted inappropriately when it granted her the waiver of indebtedness while at the same time reducing her entitlements due to her waiver.

The Board finds no basis in governing VA laws and regulation to grant this benefit.  The Veteran was paid an overpayment and VA waived the overpayment upon the Veteran's request based on the debt creating a financial hardship.  Once the RO granted a waiver of the overpayment totaling $8,310.98, it was appropriate for the RO to charge against the overpayment once that overpayment was discharged by the waiver.  See 38 C.F.R. § 21.9560(f).

The Board appreciates the Veteran's arguments.  Nonetheless, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  38 U.S.C.A. §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Neither the Missouri Education Center nor the Board is free to disregard laws and regulations enacted for the administration of VA educational programs.   The eligibility requirements for educational assistance are prescribed by Congress and regulations enacted by the Armed Forces and VA.  38 U.S.C.A. § 7104(c); 38 C.F.R. § 20.101(a) (2015).  While the Veteran contends that VA inappropriately charged against her entitlement to 6 months and 10 days education benefits based on her outstanding debt of $3,000 from an advance payment that she received, the Board observes that VA actually charged against her remaining entitlement based on its waiver of her overpayment debt of $8,310.98.

After a comprehensive review of the record, the Board finds that the Veteran has no legal entitlement to any additional VA educational assistance under 38 U.S.C. Chapter 33, beyond one day of full-time entitlement.  The Veteran was originally entitled to 10 months and 12 days of education benefits.  After she used 4 months and 2 days for her Fall 2009 classes, she was entitled to the remaining 6 months and 10 days of education benefits.  However, as previously stated, the RO granted a waiver of the overpayment for the Veteran's debt totaling $8,310.98.  Once that overpayment was discharged by waiver and not recovered, in accordance with the law, the RO took appropriate action by charging against the Veteran's remaining entitlement at the appropriate rate for the elapsed period covered by the overpayment which, in this case, was a portion of the remaining entitlement in the amount of 6 months and 9 days.  See 38 C.F.R. § 21.9560(f)(1).  Allowing the Veteran to keep the majority of her remaining education benefits while also waiving the $8,310.98 overpayment created by her early withdrawal from the education program would create an unjust enrichment at the expense of the government.  

It is the law in this case, and not the evidence, that is dispositive of the appeal.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As the law is dispositive of the instant case, the benefit of the doubt rule is not for application.


ORDER

Entitlement to additional Department of Veterans Affairs (VA) educational assistance benefits under the Post-9/11 GI Bill (Chapter 33) is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


